PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 14/489913
Filing Date: September 18, 2014
Appellant(s): CAMPBELL ET AL



__________________
Farshad Farjami, Reg. No. 41,014
For Appellant


EXAMINER’S ANSWER




This is in response to the Appeal Brief filed 23 July 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 17 March 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Grounds of Rejection
The following ground(s) of rejection are applicable to the appealed claims.


Claims 24-26, 32, 33, 35-37, 44 & 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al (USPG Pub No. 20080152006A1; Chen hereinafter) in view of Slowe et al (US Patent No. 7046732B1; Slowe hereinafter) further in view of McKenna et al (USPG Pub No. 20080033804A1; McKenna hereinafter).

(3) NEW GROUNDS OF REJECTION
N/A

(4) Response to Argument
It has been submitted by Appellant that:
	“Appellant respectfully submits that Chen in view of Slowe, and further in view of McKenna fails to disclose, teach, or suggest “a base video content including a plurality of visual base frames each defining one of a plurality of visual base layers each having a same layer length” and “receiving, from a storage device separate from the user device, a plurality of visual modification layers each having the same layer length and one or more content modifiers for altering one or more features of a visual base layer of the plurality of visual base layers of the base video contents as recited by independent claim 24.... In short, “the base layer bitstream” of Chen is a coded bitstream, whereas “the visual base frames” of independent claim 24 refers to a visual frame of video content. (See, e.g., FIGs. 7A-C of the present application.)”

Appellant’s teachings in regards to a plurality of visual base layers and modification layers have been treated by Examiner using the broadest reasonable interpretation, as Examiner contends that, within at least the cited paragraphs [0055-0057] of Chen, it is intended for both the received base layer and the received one or more enhancement layers to be “substantially the same size”, while utilizing one or more of a plurality of methods to accomplish making the corresponding layers the same size, such as adding padding bits to either the base layer or the enhancement layer to make the layers the same size.  As stated within at least Figure 1 of Chen and at least paragraphs [0023-0026], Chen allocates frames of data between at least two layers using a coding scheme such as scalable video coding (SVC) including a base layer and one or more enhancement layers, considered equivalent to Applicant’s teachings of a base layer and modification layers.  Appellant contends that the reference of Chen does not disclose “the visual base frames”, but paragraphs [0031-0032] of Chen discloses a sequence of pictures, which include frames or fields in an equivalent fashion as that which is taught by Appellant, despite being transmitted as a bitstream, which is merely a continuous sequence of transmitted data communicated over a network in binary form by an encoding device, such as a client device, to a decoding device, which would further apply modification of the base content using the one or more received modification layers.  Examiner has relied upon the teachings in which modifications are 
The reference of McKenna enhances the combined teachings of Chen and Slowe by providing for the displaying of merged content, in the form of a customized content, on the display of a receiving user device after contents have been combined, reading on Applicant’s claimed limitation of, “playing the customized video content...”  The primary Chen reference reads on Appellant’s submitted limitations of “...having a base content including a plurality of visual base frames each defining one of a plurality of visual base layers each having a same layer length” and “...a plurality of visual modification layers each having the same layer length and one or more content modifiers for altering one or more features of a visual base layer of the plurality of visual base layers of the base video content”, and has been addressed above within this communication at least within paragraphs [0055-0057], [0067-0068].     

It has been submitted by Appellant that:
	“The Office Action further acknowledged that Chen fails to disclose “overlaying one of the plurality of visual modification layers on the base layer of the plurality of visual base layers of the base video content to produce a customized video content having a customized frame by altering the one or more features of the base layer of the plurality of visual base layers using the one or more content modifiers,” as recited by independent claim 24... Further, Appellant respectfully submits that Slowe is directed to object-based video encoding, rather than frame-based encoding.” 

	The Slowe et al reference serves as an enhancement to the teachings of Chen, and, as stated within previous communications, provides editing of video sequences encoded to an object representation, and uses multiple streams through its encoding scheme, as discussed by Appellant, providing equivalent results in modifying base layers using one or more modification layers.  Appellant’s disclosure fails to discuss any video encoding schemes which would further differentiate Applicant’s claim language from the applied art.  Slowe enhances the teachings of Chen by teaching that one or more of a plurality of camera-motion layers, considered equivalent in function to visual modification layers, are utilized to correspond to, synchronize with, and overlay camera motion parameters of one or more original video sequence, considered equivalent in function to visual base layers, by altering one or more features of a fixed frame of the original video sequence and possibly one or more subsequent frames of that content.  Therefore, modified/customized frames of content are created Slowe 
	The McKenna reference has been utilized as an enhancement to the combined teachings of Chen and Slowe, and provides for the displaying the merged content, in the form of a customized content, on the display of a receiving user device after contents have been combined, where, in combination with the Chen and Slowe references, read on of Appellant’s claimed limitations.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (3) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.

Respectfully submitted,
/RAHEEM HOFFLER/           Examiner, Art Unit 2156                                                                                                                                                                                             
Conferees:
Tamara Kyle
/TAMARA T KYLE/           Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                             

Ryan Stiglic
/RYAN M STIGLIC/           Primary Examiner                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires